--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



AMENDMENT


This Amendment (this “Amendment”), dated as of February 7, 2006, is entered into
by and among HOUSE OF BRUSSELS CHOCOLATES, INC., a Nevada corporation (the
"Company"), certain subsidiaries of the Company signatories below (the
“Subsidiaries”) and LAURUS MASTER FUND, LTD., a Cayman Islands company
("Laurus"), for the purpose of amending the terms of (i) that certain Secured
Convertible Term Note, dated March 29, 2005 (as amended, modified or
supplemented from time to time, the “Term Note”) issued by the Company to
Laurus, (ii) that certain Secured Convertible Minimum Borrowing Note, dated
March 29, 2005, issued by the Company and certain subsidiaries of the Company to
Laurus (as amended, modified or supplemented from time to time, the “Minimum
Borrowing Note”), (iii) that certain Secured Convertible Revolving Note, dated
March 29, 2005, issued by the Company and certain subsidiaries of the Company to
Laurus (as amended, modified or supplemented from time to time, the “Revolving
Note”) and (iv) that certain Registration Rights Agreement, dated as of March
29, 2005, by and between the Company and Laurus (as amended, modified or
supplemented from time to time, the “Registration Rights Agreement”).
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Term Note.


WHEREAS, the Company and Laurus have agreed to make certain changes to the Term
Note as set forth herein; and


WHEREAS, Laurus has agreed to postpone the obligation of the Company to make
certain scheduled amortization payments in accordance with the terms of the Term
Note as set forth herein;


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.    Laurus and the Company hereby agree that the Company shall not be required
to pay the Monthly Principal Amount due on the first business day of December
2005, January 2006 and February 2006 on such dates, and instead such Monthly
Principal Amounts shall be due and payable on the Maturity Date.


2.    Section 2.1(a) of the Term Note is hereby amended by deleting the last
sentence of said Section and inserting the following new sentence in lieu
thereof:
 
“For purposes hereof, subject to Section 3.6 hereof, the “Fixed Conversion
Price” shall mean (i) with respect to the first $500,000 principal amount of
this Note converted on or after February 7, 2006 (and all interest and fees
related thereto), $0.35 and (ii) with respect to the remaining principal amount
of this Note converted pursuant to the terms hereof (and all interest and fees
related thereto), $0.88.”


3.    The Company hereby agrees to, on or prior to February 10, 2006, if
required by applicable law, file a Rule 424(b) supplement or supplements
(collectively, the “Post-Effective Supplements”) to its Registration Statement
with the Securities and Exchange Commission (the “SEC”) relating to each of the
Term Note, the Minimum Borrowing Note and the Revolving Note and, in each case,
the warrants issued in connection therewith (collectively, the “Existing
Registration Statement”), which Post-Effective Supplement states the Fixed
Conversion Price applicable to the Term Note after giving effect to this
Amendment.


--------------------------------------------------------------------------------



4.    The Company and Laurus hereby agree that the “Filing Date”, under and as
defined in the Registration Rights Agreement with respect to the shares issuable
as a result of the changes to the Fixed Conversion Price of the Term Note set
forth in Section 2 of this Amendment shall be the date that is the earlier of
(x) the filing with the Securities and Exchange Commission of the Company’s next
resale registration statement with respect to its Common Stock and (y) August 1,
2006.


5.    Laurus hereby agrees that the consummation of the recent cash common
equity investment into the Company in the aggregate amount of $500,000 completed
prior to the date hereof shall not result in any antidilution event set forth in
any of Section 3.6 of the Term Note, Section 3.6(c) of the Minimum Borrowing
Note or Section 2.6(c) of the Revolving Note.


6.    This Amendment shall be effective as of the date hereof following the
execution and delivery of same by each of the Company and Laurus


7.    Except as specifically set forth in this Amendment, there are no other
amendments to the Term Note, the Minimum Borrowing Note or the Revolving Note,
and all of the other forms, terms and provisions of the Term Note, the Minimum
Borrowing Note and the Revolving Note remain in full force and effect.


8.    The Company hereby represents and warrants to Laurus that as of the date
hereof, after giving effect to this Amendment, (i) no Event of Default (as
defined in either of the Term Note or the Security Agreement referred to in the
Minimum Borrowing Note) exists and is continuing and (ii) all representations,
warranties and covenants made by Company in connection with the Purchase
Agreement referred to in the Term Note, the Related Agreements referred to in
such Purchase Agreement, the Security Agreement referred to in the Minimum
Borrowing Note and/or any Ancillary Agreement referred to in such Security
Agreement are true, correct and complete and all of Company’s and its
Subsidiaries’ covenant requirements have been met. The Company hereby agrees to
file an 8-K with the Securities and Exchange Commission disclosing the
transactions set forth in this Amendment as soon as practicable, but no later
than February 10, 2006.


9.    This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company, the Subsidiaries and Laurus has caused
this Amendment to be effective and signed in its name effective as of the date
set forth above.
 

 
HOUSE OF BRUSSELS CHOCOLATES INC.
       
By:
/s/ Grant Petersen        
Name: Grant Petersen
     
Title: CEO
           
HOUSE OF BRUSSELS HOLDINGS LTD.
           
By:
/s/ Grant Petersen        
Name: Grant Petersen
     
Title: CEO

 

 
BRUSSELS CHOCOLATES LTD.
       
By:
/s/ Grant Petersen      
Name: Grant Petersen
   
Title: CEO
       
HOUSE OF BRUSSELS CHOCOLATES (USA) LTD.
       
By:
/s/ Grant Petersen      
Name: Grant Petersen
   
Title: CEO
       
DEBAS CHOCOLATE INC.
       
By:
/s/ Grant Petersen      
Name: Grant Petersen
   
Title: Chairman
       
CHOCOMED, INC.
       
By:
/s/ Grant Petersen      
Name: Grant Petersen
   
Title: Chairman

 
3

--------------------------------------------------------------------------------


 

 
LAURUS MASTER FUND, LTD.
         
By:
/s/ David Grin  
Name: David Grin
 
Title: Director

 
 
4

--------------------------------------------------------------------------------